                                                       8QLWHG 6WDWHV 'LVWULFW &RXUW
                                                       &HQWUDO 'LVWULFW RI &DOLIRUQLD


 81,7(' 67$7(6 2) $0(5,&$ YV                                              'RFNHW 1R             &5 )02

 'HIHQGDQW     +8*2 $/2162 /23(= 9$/'(=                                    6RFLDO 6HFXULW\ 1R                  
       /RSH] +XJR $ORQ]R /RSH] 9DOGH] +XJR $ORQ]R
                                                                            /DVW  GLJLWV
 DNDV *XHUR :HUR 9HQHQR

                                         -8'*0(17 $1' 352%$7,21&200,70(17 25'(5

                                                                                                                  0217+      '$<     <($5
             ,Q WKH SUHVHQFH RI WKH DWWRUQH\ IRU WKH JRYHUQPHQW WKH GHIHQGDQW DSSHDUHG LQ SHUVRQ RQ WKLV GDWH                   

 &2816(/                                                        0DQXHO $UDXMR 5HWDLQHG $WWRUQH\
                                                                           1DPH RI &RXQVHO

    3/($           ; *8,/7< DQG WKH FRXUW EHLQJ VDWLVILHG WKDW WKHUH LV D IDFWXDO EDVLV IRU WKH SOHD          12/2                   127
                                                                                                             &217(1'(5(               *8,/7<
  ),1',1*          7KHUH EHLQJ D ILQGLQJYHUGLFW RI *8,/7< GHIHQGDQW KDV EHHQ FRQYLFWHG DV FKDUJHG RI WKH RIIHQVH V RI

                   &RXQW  &RQVSLUDF\ WR 'LVWULEXWH DQG 3RVVHVV ZLWK ,QWHQW WR 'LVWULEXWH &RQWUROOHG 6XEVWDQFHV LQ YLRODWLRQ
                   RI  86&  

-8'*0(17           7KH &RXUW DVNHG ZKHWKHU WKHUH ZDV DQ\ UHDVRQ ZK\ MXGJPHQW VKRXOG QRW EH SURQRXQFHG %HFDXVH QR VXIILFLHQW FDXVH WR WKH
$1' 352%          FRQWUDU\ ZDV VKRZQ RU DSSHDUHG WR WKH &RXUW WKH &RXUW DGMXGJHG WKH GHIHQGDQW JXLOW\ DV FKDUJHG DQG FRQYLFWHG DQG RUGHUHG WKDW
  &200             3XUVXDQW WR WKH 6HQWHQFLQJ 5HIRUP $FW RI  LW LV WKH MXGJPHQW RI WKH &RXUW WKDW WKH GHIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH
  25'(5            FXVWRG\ RI WKH %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D WHUP RI six (6) months.


        'HIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV RQ &RXQW 7ZR RI WKH ,QGLFWPHQW
IRU D WHUP RI VL[  PRQWKV

     8SRQ UHOHDVH IURP LPSULVRQPHQW GHIHQGDQW VKDOO EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI WKUHH
 \HDUV XQGHU WKH IROORZLQJ WHUPV DQG FRQGLWLRQV

                 'HIHQGDQW VKDOO FRPSO\ ZLWK WKH UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV 3UREDWLRQ                                  3UHWULDO
                   6HUYLFHV 2IILFH DQG *HQHUDO 2UGHU 

                 'HIHQGDQW VKDOO QRW FRPPLW DQ\ YLRODWLRQ RI ORFDO VWDWH RU IHGHUDO ODZ RU RUGLQDQFH

                 'HIHQGDQW VKDOO UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH 'HIHQGDQW VKDOO VXEPLW
                   WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP FXVWRG\ DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV
                   WKHUHDIWHU QRW WR H[FHHG HLJKW WHVWV SHU PRQWK DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

                 'HIHQGDQW VKDOO SDUWLFLSDWH LQ DQ RXWSDWLHQW VXEVWDQFH DEXVH WUHDWPHQW DQG FRXQVHOLQJ SURJUDP
                   WKDW LQFOXGHV XULQDO\VLV EUHDWK DQGRU VZHDW SDWFK WHVWLQJ DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU
                   'HIHQGDQW VKDOO DEVWDLQ IURP XVLQJ DOFRKRO DQG LOOLFLW GUXJV DQG IURP DEXVLQJ SUHVFULSWLRQ
                   PHGLFDWLRQV GXULQJ WKH SHULRG RI VXSHUYLVLRQ

                 'XULQJ WKH FRXUVH RI VXSHUYLVLRQ WKH 3UREDWLRQ 2IILFHU ZLWK WKH DJUHHPHQW RI GHIHQGDQW DQG
                   GHIHQVH FRXQVHO PD\ SODFH GHIHQGDQW LQ D UHVLGHQWLDO GUXJ WUHDWPHQW SURJUDP DSSURYHG E\ WKH
                   86 3UREDWLRQ DQG 3UHWULDO 6HUYLFHV 2IILFH IRU WUHDWPHQW RI QDUFRWLF DGGLFWLRQ RU GUXJ GHSHQGHQF\
&5 ZSG                                  -8'*0(17      352%$7,21&200,70(17 25'(5                                                3DJH  RI 
 86$ YV     +8*2 $/2162 /23(= 9$/'(=                                'RFNHW 1R   &5 )02

                   ZKLFK PD\ LQFOXGH FRXQVHOLQJ DQG WHVWLQJ WR GHWHUPLQH LI GHIHQGDQW KDV UHYHUWHG WR WKH XVH RI
                   GUXJV 'HIHQGDQW VKDOO UHVLGH LQ WKH WUHDWPHQW SURJUDP XQWLO GLVFKDUJHG E\ WKH 3URJUDP 'LUHFWRU
                   DQG 3UREDWLRQ 2IILFHU

                 $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU GHIHQGDQW VKDOO SD\ DOO RU SDUW RI WKH FRVWV RI WKH
                   &RXUWRUGHUHG WUHDWPHQW WR WKH DIWHUFDUH FRQWUDFWRUV GXULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ
                   'HIHQGDQW VKDOO SURYLGH SD\PHQW DQG SURRI RI SD\PHQW DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU ,I
                   GHIHQGDQW KDV QR DELOLW\ WR SD\ QR SD\PHQW VKDOO EH UHTXLUHG

                 'XULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ GHIHQGDQW VKDOO SD\ WKH VSHFLDO DVVHVVPHQW LQ
                   DFFRUGDQFH ZLWK WKLV MXGJPHQW V RUGHUV SHUWDLQLQJ WR VXFK SD\PHQW

                 'HIHQGDQW VKDOO FRPSO\ ZLWK WKH LPPLJUDWLRQ UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV DQG LI
                   GHSRUWHG IURP WKLV FRXQWU\ HLWKHU YROXQWDULO\ RU LQYROXQWDULO\ QRW UHHQWHU WKH 8QLWHG 6WDWHV LOOHJDOO\
                   'HIHQGDQW LV QRW UHTXLUHG WR UHSRUW WR WKH 3UREDWLRQ 3UHWULDO 6HUYLFHV 2IILFH ZKLOH UHVLGLQJ
                   RXWVLGH RI WKH 8QLWHG 6WDWHV KRZHYHU ZLWKLQ  KRXUV RI UHOHDVH IURP DQ\ FXVWRG\ RU DQ\ UHHQWU\
                   WR WKH 8QLWHG 6WDWHV GXULQJ WKH SHULRG RI &RXUWRUGHUHG VXSHUYLVLRQ GHIHQGDQW VKDOO UHSRUW IRU
                   LQVWUXFWLRQV WR WKH 8QLWHG 6WDWHV 3UREDWLRQ 2IILFH ORFDWHG DW WKH 8QLWHG 6WDWHV &RXUW +RXVH 
                   1RUWK 6SULQJ 6WUHHW 5RRP  /RV $QJHOHV &DOLIRUQLD 

                 'HIHQGDQW VKDOO QRW REWDLQ RU SRVVHVV DQ\ GULYHU V OLFHQVH 6RFLDO 6HFXULW\ QXPEHU ELUWK
                   FHUWLILFDWH SDVVSRUW RU DQ\ RWKHU IRUP RI LGHQWLILFDWLRQ LQ DQ\ QDPH RWKHU WKDQ WKH GHIHQGDQW V WUXH
                   OHJDO QDPH QRU VKDOO WKH GHIHQGDQW XVH DQ\ QDPH RWKHU WKDQ KLV WUXH OHJDO QDPH ZLWKRXW WKH SULRU
                   ZULWWHQ DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

                'HIHQGDQW VKDOO FRRSHUDWH LQ WKH FROOHFWLRQ RI D '1$ VDPSOH IURP GHIHQGDQW

                'HIHQGDQW VKDOO VXEPLW KLV RU KHU SHUVRQ SURSHUW\ KRXVH UHVLGHQFH YHKLFOH SDSHUV FRPSXWHUV
                   >DV GHILQHG LQ  86&   H  @ FHOO SKRQHV RWKHU HOHFWURQLF FRPPXQLFDWLRQV RU GDWD
                   VWRUDJH GHYLFHV RU PHGLD RIILFH RU RWKHU DUHDV XQGHU GHIHQGDQW¶V FRQWURO WR D VHDUFK FRQGXFWHG
                   E\ D 8QLWHG 6WDWHV 3UREDWLRQ 2IILFHU RU ODZ HQIRUFHPHQW RIILFHU )DLOXUH WR VXEPLW WR D VHDUFK PD\
                   EH JURXQGV IRU UHYRFDWLRQ 'HIHQGDQW VKDOO ZDUQ DQ\ RWKHU RFFXSDQWV WKDW WKH SUHPLVHV PD\ EH
                   VXEMHFW WR VHDUFKHV SXUVXDQW WR WKLV FRQGLWLRQ $Q\ VHDUFK SXUVXDQW WR WKLV FRQGLWLRQ ZLOO EH
                   FRQGXFWHG DW D UHDVRQDEOH WLPH DQG LQ D UHDVRQDEOH PDQQHU XSRQ UHDVRQDEOH VXVSLFLRQ WKDW
                   GHIHQGDQW KDV YLRODWHG D FRQGLWLRQ RI KLV VXSHUYLVLRQ DQG WKDW WKH DUHDV WR EH VHDUFKHG FRQWDLQ
                   HYLGHQFH RI WKLV YLRODWLRQ

                'HIHQGDQW VKDOO UHVLGH IRU D SHULRG RI VL[  PRQWKV LQ D KRPH GHWHQWLRQ SURJUDP ZKLFK PD\
                   LQFOXGH HOHFWURQLF PRQLWRULQJ *36 RU DXWRPDWHG LGHQWLILFDWLRQ V\VWHP DQG VKDOO REVHUYH DOO UXOHV
                   RI VXFK SURJUDP DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU 'HIHQGDQW VKDOO PDLQWDLQ D UHVLGHQWLDO
                   WHOHSKRQH OLQH ZLWKRXW GHYLFHV DQGRU VHUYLFHV WKDW PD\ LQWHUUXSW RSHUDWLRQ RI WKH PRQLWRULQJ
                   HTXLSPHQW 'XULQJ WKLV SHULRG RI KRPH GHWHQWLRQ GHIHQGDQW VKDOO EH UHVWULFWHG WR KLV UHVLGHQFH
                   DW DOO WLPHV H[FHSW IRU HPSOR\PHQW HGXFDWLRQ UHOLJLRXV VHUYLFHV RU JDWKHULQJV FRPPXQLW\ RU
                   YROXQWHHULQJ DFWLYLWLHV PHGLFDO VXEVWDQFH DEXVH RU PHQWDO KHDOWK WUHDWPHQW DWWRUQH\ YLVLWV FRXUW
                   RUGHUHG REOLJDWLRQV DOO IDPLO\ HGXFDWLRQDO PHGLFDO DQGRU DQ\ RWKHU DFWLYLWLHV UHODWLQJ KLV
                   FKLOGUHQ RU RWKHU DFWLYLWLHV DV SUHDSSURYHG E\ 3UREDWLRQ 'HIHQGDQW VKDOO SD\ WKH FRVWV RI
                   ORFDWLRQ PRQLWRULQJ QRW WR H[FHHG WKH VXP RI  IRU HDFK GD\ RI SDUWLFLSDWLRQ LQ WKH HOHFWURQLF
                   PRQLWRULQJ RU *36 V\VWHP 7KH 3UREDWLRQ 2IILFHU PD\ ZDLYH VRPH RU DOO RI WKH FRVWV LI LW LV
                   GHWHUPLQHG WKDW WKH GHIHQGDQW GRHV QRW KDYH WKH DELOLW\ WR SD\ 'HIHQGDQW VKDOO SURYLGH SD\PHQW

&5 ZSG                            -8'*0(17    352%$7,21&200,70(17 25'(5                                   3DJH  RI 
 86$ YV    +8*2 $/2162 /23(= 9$/'(=                                         'RFNHW 1R       &5 )02

                   DQG SURRI RI SD\PHQW DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

       'HIHQGDQW VKDOO SD\ WR WKH 8QLWHG 6WDWHV D VSHFLDO DVVHVVPHQW RI  ZKLFK LV GXH LPPHGLDWHO\ $Q\
XQSDLG EDODQFH VKDOO EH GXH GXULQJ WKH SHULRG RI LPSULVRQPHQW DW WKH UDWH RI QRW OHVV WKDQ  SHU TXDUWHU DQG
SXUVXDQW WR WKH %XUHDX RI 3ULVRQV¶ ,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP $OO ILQHV DUH ZDLYHG DV WKH FRXUW
ILQGV GHIHQGDQW LV XQDEOH WR SD\ DQG LV QRW OLNHO\ WR EHFRPH DEOH WR SD\ DQ\ ILQH

       'HIHQGDQW VKDOO VXUUHQGHU KLPVHOI WR WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV QR ODWHU WKDQ
 SP RQ )HEUXDU\   ,Q WKH DEVHQFH RI VXFK D GHVLJQDWLRQ GHIHQGDQW VKDOO VXUUHQGHU RQ RU EHIRUH
WKH VDPH GDWH DQG WLPH WR WKH 8QLWHG 6WDWHV 0DUVKDO ORFDWHG DW WKH 5R\EDO )HGHUDO %XLOGLQJ  (DVW 7HPSOH
6WUHHW /RV $QJHOHV &DOLIRUQLD 

       7KH FRXUW UHFRPPHQGV WKDW GHIHQGDQW EH SODFHG LQ D IHGHUDO FRUUHFWLRQDO LQVWLWXWLRQ ORFDWHG DW HLWKHU
9LFWRUYLOOH RU 7DIW

       3HQGLQJ GHIHQGDQW¶V VHOIVXUUHQGHU GHIHQGDQW VKDOO UHPDLQ VXEMHFW WR DOO SUHYLRXVO\ LPSRVHG UHOHDVH
FRQGLWLRQV 'HIHQGDQW¶V ERQG VKDOO EH GHHPHG H[RQHUDWHG XSRQ VHOIVXUUHQGHU WR WKH %XUHDX RI 3ULVRQV

        8SRQ PRWLRQ E\ WKH JRYHUQPHQW &RXQW 2QH RI WKH ,QGLFWPHQW LV KHUHE\ GLVPLVVHG DV WR WKLV GHIHQGDQW


 ,Q DGGLWLRQ WR WKH VSHFLDO FRQGLWLRQV RI VXSHUYLVLRQ LPSRVHG DERYH LW LV KHUHE\ RUGHUHG WKDW WKH 6WDQGDUG &RQGLWLRQV RI 3UREDWLRQ DQG
 6XSHUYLVHG 5HOHDVH ZLWKLQ WKLV MXGJPHQW EH LPSRVHG 7KH &RXUW PD\ FKDQJH WKH FRQGLWLRQV RI VXSHUYLVLRQ UHGXFH RU H[WHQG WKH SHULRG RI
 VXSHUYLVLRQ DQG DW DQ\ WLPH GXULQJ WKH VXSHUYLVLRQ SHULRG RU ZLWKLQ WKH PD[LPXP SHULRG SHUPLWWHG E\ ODZ PD\ LVVXH D ZDUUDQW DQG UHYRNH
 VXSHUYLVLRQ IRU D YLRODWLRQ RFFXUULQJ GXULQJ WKH VXSHUYLVLRQ SHULRG




           -DQXDU\  
           'DWH                                                   )(51$1'2 0 2/*8,1
                                                                  86 'LVWULFW -XGJH

 ,W LV RUGHUHG WKDW WKH &OHUN GHOLYHU D FRS\ RI WKLV -XGJPHQW DQG 3UREDWLRQ&RPPLWPHQW 2UGHU WR WKH 86 0DUVKDO RU RWKHU TXDOLILHG RIILFHU

                                                                  &OHUN 86 'LVWULFW &RXUW



           -DQXDU\                                   %\    V 9DQHVVD )LJXHURD
           )LOHG 'DWH                                             'HSXW\ &OHUN




&5 ZSG                               -8'*0(17      352%$7,21&200,70(17 25'(5                                                3DJH  RI 
 86$ YV    +8*2 $/2162 /23(= 9$/'(=                                                'RFNHW 1R      &5 )02


 7KH GHIHQGDQW PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW VHW IRUWK EHORZ 

                                67$1'$5' &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6(

                                 :KLOH WKH GHIHQGDQW LV RQ SUREDWLRQ RU VXSHUYLVHG UHOHDVH SXUVXDQW WR WKLV MXGJPHQW
    7KH GHIHQGDQW PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO              7KH GHIHQGDQW PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQV HQJDJHG
      FULPH                                                                        LQ FULPLQDO DFWLYLW\ DQG PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQ
    KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO               FRQYLFWHG RI D IHORQ\ XQOHVV JUDQWHG SHUPLVVLRQ WR GR VR E\ WKH SUREDWLRQ
      MXGLFLDO GLVWULFW RI UHVLGHQFH ZLWKLQ  KRXUV RI LPSRVLWLRQ RI D             RIILFHU 7KLV FRQGLWLRQ ZLOO QRW DSSO\ WR LQWLPDWH IDPLO\ PHPEHUV XQOHVV
      VHQWHQFH RI SUREDWLRQ RU UHOHDVH IURP LPSULVRQPHQW XQOHVV                    WKH FRXUW KDV FRPSOHWHG DQ LQGLYLGXDOL]HG UHYLHZ DQG KDV GHWHUPLQHG
      RWKHUZLVH GLUHFWHG E\ WKH SUREDWLRQ RIILFHU                                  WKDW WKH UHVWULFWLRQ LV QHFHVVDU\ IRU SURWHFWLRQ RI WKH FRPPXQLW\ RU
    7KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH DV LQVWUXFWHG E\            UHKDELOLWDWLRQ
      WKH FRXUW RU SUREDWLRQ RIILFHU                                            7KH GHIHQGDQW PXVW UHIUDLQ IURP H[FHVVLYH XVH RI DOFRKRO DQG PXVW QRW
    7KH GHIHQGDQW PXVW QRW NQRZLQJO\ OHDYH WKH MXGLFLDO GLVWULFW                  SXUFKDVH SRVVHVV XVH GLVWULEXWH RU DGPLQLVWHU DQ\ QDUFRWLF RU RWKHU
      ZLWKRXW ILUVW UHFHLYLQJ WKH SHUPLVVLRQ RI WKH FRXUW RU SUREDWLRQ              FRQWUROOHG VXEVWDQFH RU DQ\ SDUDSKHUQDOLD UHODWHG WR VXFK VXEVWDQFHV
      RIILFHU                                                                      H[FHSW DV SUHVFULEHG E\ D SK\VLFLDQ
    7KH GHIHQGDQW PXVW DQVZHU WUXWKIXOO\ WKH LQTXLULHV RI WKH SUREDWLRQ        7KH GHIHQGDQW PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI EHLQJ
      RIILFHU XQOHVV OHJLWLPDWHO\ DVVHUWLQJ KLV RU KHU )LIWK $PHQGPHQW             DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU
      ULJKW DJDLQVW VHOILQFULPLQDWLRQ DV WR QHZ FULPLQDO FRQGXFW               )RU IHORQ\ FDVHV WKH GHIHQGDQW PXVW QRW SRVVHVV D ILUHDUP DPPXQLWLRQ
    7KH GHIHQGDQW PXVW UHVLGH DW D ORFDWLRQ DSSURYHG E\ WKH SUREDWLRQ             GHVWUXFWLYH GHYLFH RU DQ\ RWKHU GDQJHURXV ZHDSRQ
      RIILFHU DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH      7KH GHIHQGDQW PXVW QRW DFW RU HQWHU LQWR DQ\ DJUHHPHQW ZLWK D ODZ
      DQ\ DQWLFLSDWHG FKDQJH RU ZLWKLQ  KRXUV RI DQ XQDQWLFLSDWHG                 HQIRUFHPHQW DJHQF\ WR DFW DV DQ LQIRUPDQW RU VRXUFH ZLWKRXW WKH
      FKDQJH LQ UHVLGHQFH RU SHUVRQV OLYLQJ LQ GHIHQGDQW¶V UHVLGHQFH               SHUPLVVLRQ RI WKH FRXUW
    7KH GHIHQGDQW PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR FRQWDFW KLP RU          $V GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW PXVW QRWLI\ VSHFLILF
      KHU DW DQ\ WLPH DW KRPH RU HOVHZKHUH DQG PXVW SHUPLW FRQILVFDWLRQ             SHUVRQV DQG RUJDQL]DWLRQV RI VSHFLILF ULVNV SRVHG E\ WKH GHIHQGDQW WR
      RI DQ\ FRQWUDEDQG SURKLELWHG E\ ODZ RU WKH WHUPV RI VXSHUYLVLRQ DQG           WKRVH SHUVRQV DQG RUJDQL]DWLRQV DQG PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR
      REVHUYHG LQ SODLQ YLHZ E\ WKH SUREDWLRQ RIILFHU                              FRQILUP WKH GHIHQGDQW¶V FRPSOLDQFH ZLWK VXFK UHTXLUHPHQW DQG WR PDNH
    7KH GHIHQGDQW PXVW ZRUN DW D ODZIXO RFFXSDWLRQ XQOHVV H[FXVHG E\              VXFK QRWLILFDWLRQV
      WKH SUREDWLRQ RIILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU DFFHSWDEOH         7KH GHIHQGDQW PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU WR
      UHDVRQV DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW WHQ GD\V               LPSOHPHQW WKH RUGHUV RI WKH FRXUW DIIRUG DGHTXDWH GHWHUUHQFH IURP
      EHIRUH DQ\ FKDQJH LQ HPSOR\PHQW RU ZLWKLQ  KRXUV RI DQ                      FULPLQDO FRQGXFW SURWHFW WKH SXEOLF IURP IXUWKHU FULPHV RI WKH
      XQDQWLFLSDWHG FKDQJH                                                         GHIHQGDQW DQG SURYLGH WKH GHIHQGDQW ZLWK QHHGHG HGXFDWLRQDO RU
                                                                                    YRFDWLRQDO WUDLQLQJ PHGLFDO FDUH RU RWKHU FRUUHFWLRQDO WUHDWPHQW LQ WKH
                                                                                    PRVW HIIHFWLYH PDQQHU




&5 ZSG                                      -8'*0(17        352%$7,21&200,70(17 25'(5                                                     3DJH  RI 
            7KH GHIHQGDQW PXVW DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV VHW IRUWK EHORZ 


          67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW XQGHU  86&   I   3D\PHQWV PD\ EH VXEMHFW
 WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ XQGHU  86&   J  ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH QRW DSSOLFDEOH
 IRU RIIHQVHV FRPSOHWHG EHIRUH $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW PXVW SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  86&  

          7KH GHIHQGDQW PXVW QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH DGGUHVV XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86&   E O ) 

         7KH GHIHQGDQW PXVW QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ WKH
 GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86&   N 
 7KH &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP DGMXVW
 WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQ XQGHU  86&   N  6HH DOVR  86&   G  DQG IRU SUREDWLRQ  86& 
  D  

          3D\PHQWV ZLOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                    6SHFLDO DVVHVVPHQWV XQGHU  86&  
                    5HVWLWXWLRQ LQ WKLV VHTXHQFH XQGHU  86&   ,  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG
                     6WDWHV LV SDLG 
                             1RQIHGHUDO YLFWLPV LQGLYLGXDO DQG FRUSRUDWH 
                             3URYLGHUV RI FRPSHQVDWLRQ WR QRQIHGHUDO YLFWLPV
                             7KH 8QLWHG 6WDWHV DV YLFWLP
                    )LQH
                    &RPPXQLW\ UHVWLWXWLRQ XQGHU  86&   F  DQG
                    2WKHU SHQDOWLHV DQG FRVWV

           &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6( 3(57$,1,1* 72 ),1$1&,$/ 6$1&7,216

          $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW PXVW SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW UHSRUW
 LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW ZLWK
 VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW PXVW QRW DSSO\ IRU DQ\ ORDQ RU RSHQ
 DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

         7KH GHIHQGDQW PXVW PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\ SURFHHGV
 PXVW EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK PXVW EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV LQFOXGLQJ
 DQ\ EXVLQHVV DFFRXQWV PXVW EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW PXVW QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO

                               7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                  3DJH  RI 
 86$ YV    +8*2 $/2162 /23(= 9$/'(=                                             'RFNHW 1R      &5 )02




                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                               %\
           'DWH                                                      'HSXW\ 0DUVKDO




                                                                 &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\

                                                                     &OHUN 86 'LVWULFW &RXUW


                                                               %\
           )LOHG 'DWH                                                'HSXW\ &OHUN




                                                )25 86 352%$7,21 2)),&( 86( 21/<


8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH WHUP RI
VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

        7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP


         6LJQHG
                   'HIHQGDQW                                                        'DWH




                   8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                       'DWH




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
